Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 1 of 9 PageID #: 1111




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    LUFKIN DIVISION

 ROLANDETTE GLENN; IDELL BELL;                   §
 KERRY CARTWRIGHT; TAMMY                         §
 FLETCHER; LAVEKA JENKINS;                       §
 KIESHA JOHNSON; RONALD                          §
 JOHNSON; DAISY WILLIAMS; DANICA                 §
 WILSON; JOHN WYATT; CRYSTAL                     §
 WYATT; AND CLIFFORD BELL,                       §
 INDIVIDUALLY AND AS PERSONAL                    §
 REPRESENTATIVE OF THE ESTATE OF                 §
 BEVERLY WHITSEY,                                §
                                                 §             CASE NO. 9:20-cv-00184
                    Plaintiffs,                  §           JUDGE MICHAEL TRUNCALE
                                                 §
 v.                                              §
                                                 §
 TYSON FOODS, INC.; JASON ORSAK;                 §
 ERICA ANTHONY; AND MARIA CRUZ,                  §
                                                 §
                    Defendants.                  §
                                                 §

                    ORDER ON DEFENDANTS’ MOTION FOR STAY
                               PENDING APPEAL

       Before the Court is the Defendants’ Motion for Stay Pending Appeal. [Dkt. 42]. A brief

administrative stay was previously granted to allow the parties to fully brief these critical legal

issues. [Dkt. 43]. The Court is now ready to render a decision.

                                        BACKGROUND

       Tyson Foods, Inc., operates a meat-packing plant in Center, Texas. Early in the coronavirus

pandemic, Governor Abbott issued a stay-at-home order, shutting down the State of Texas. But

soon afterward, President Trump issued an executive order designating meat processing plants as

“critical infrastructure.” Tyson continued operations across the United States and, pertinently, in

Center, Texas. Several workers at the Center facility contracted COVID-19, and one worker died.




                                                1
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 2 of 9 PageID #: 1112




Those workers and their survivors sued Tyson and three of its employees in state court. 1 In similar

cases filed across the United States, Tyson has employed an identical litigation strategy: removing

the case to federal court and contending that removal is proper under the federal officer removal

statute, 28 U.S.C. § 1442(a), because Tyson was designated as critical infrastructure and because

of the preemptive effect of the President’s executive order. 2 While some federal courts have

accepted that theory of removal, 3 this Court disagrees and has ordered the case remanded to state

court. [Dkt. 40]. Tyson now asks the Court to stay its remand order pending an appeal to the Fifth

Circuit.

         For the reasons provided below, that request is GRANTED.

                                                  DISCUSSION

    A. Jurisdiction

         The Court has jurisdiction to address this motion following its prior order to remand. The

question of when exactly a remand order divests a federal district court of jurisdiction and reinvests

a state court with exclusive jurisdiction is a matter of some dispute. See generally David A. Furlow

& Kelly W. Kelly, Removal and Remand: When Does a Federal District Court Lose Jurisdiction

over a case Remanded to State Court, 41 SMU L. REV. 999 (1987). But within the Fifth Circuit

the issue is quite settled. See Arnold v. Garlock, Inc., 278 F.3d 426 (5th Cir. 2001). After an order

to remand a case is entered, a district court is not “divested of jurisdiction until the remand order .

. . is certified and mailed by the clerk of the district court.” Id. at 438. 4 Here, the Court issued an



1
  The corporate and individual defendants are all represented by the same attorneys. For clarity, the Court will refer
to all defendants as “Tyson.”
2
  See, e.g., Fernandez v. Tyson Foods, Inc. et al., 509 F. Supp. 3d 1064 (N.D. Iowa 2020) (remanding the case to state
court); No. 20-cv-2079-LRR, 2021 U.S. Dist. LEXIS 67963 (N.D. Iowa Jan. 28, 2021) (denying Tyson’s motion to
stay pending appeal of the remand order).
3
  See Fields et al. v. Brown et al., No. 6:20-cv-000475, 2021 WL 510620 (E.D. Tex. Feb. 11, 2021); Wazelle, et al. v.
Tyson Foods, Inc., et al., No. 2:20-cv-203-Z, 2021 WL 2637335 (N.D. Tex. June 25, 2021).
4
  But see In re Lowe, 102 F.3d 731, 736 (4th Cir. 1996) (“a federal court loses jurisdiction over a case as soon as its
order to remand the case is entered.”); Good Gateway, LLC v. BKGD, LLC, 626 B.R. 46, 49–50 (Bankr. M.D. Fla.
Mar. 4, 2021 (noting “the Eleventh Circuit has not weighed in” on this question and adopting the Fourth Circuit
                                                          2
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 3 of 9 PageID #: 1113




administrative stay on the execution of its prior remand order. Accordingly, the Court has retained

jurisdiction over the case.

    B. Standard of Review

         A federal district court has inherent authority to stay proceedings so that it can “control the

disposition of the causes on its docket with economy of time and effort for itself, for counsel, and

for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Considering whether to grant a stay

requires an “individualized judgment” and is not reducible to a rigid set of rules. Hilton v.

Braunskill, 481 U.S. 770, 777 (1987). In making its determination, a court considers four factors:

(1) the stay applicant’s “likelihood of success on the merits”; (2) the “irreparable harm” that could

result to the applicant absent a stay; (3) whether granting the stay could cause “substantial injury

to other parties”; and (4) where the “public interest” lies. Id. at 776. The first two Hilton factors

are the “most critical.” Moore v. Tangipahoa Parish Sch. Bd., 507 Fed. App’x 389, 392 (5th Cir.

2013) (citing Nken v. Holder, 556 U.S. 418, 434 (2009)).

    C. Analysis

         At this juncture, the Court considers the impact of the Supreme Court’s recent decision in

BP P.L.C. v. Mayor of Baltimore, 141 S. Ct. 1532 (May 17, 2021) upon the consideration of

motions to stay remand orders. Baltimore altered the Hilton calculus by expanding the scope of

appellate review over remand orders involving § 1442 removals. Previously, appellate review was

limited to the portions of a district court’s remand order pertaining to the § 1442 grounds, but now

the “whole of its order” is reviewable on appeal. Baltimore, 141 S. Ct. at 1538. Immediately after

Baltimore, circuit decisions involving the denial of stays based on the older, more limited approach

to appellate review were vacated. See, e.g., Bd. Of Cty. Comm’rs v. Suncor Energy (U.S.A.) Inc.,




standard); see also Vogel v. United States Office Prods. Co., 258 F.3d 509 (6th Cir. 2001) (“Certification of [a] remand
order to a state court divests a federal court of jurisdiction.”).
                                                           3
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 4 of 9 PageID #: 1114




965 F.3d 792 (10th Cir. 2020), vacated by Suncor Energy (U.S.A.) Inc. v. Bd. of Cty. Comm’rs,

No. 20-783, 2021 U.S. LEXIS 2601 (May. 24, 2021).

       The Court also finds persuasive a recent post-Baltimore case decided by the U.S. District

Court for the District of Minnesota, Minn. v. API, No. 20-1636 (JRT/HB), 2021 U.S. Dist. LEXIS

157845 (D. Minn. Aug. 20, 2021). In API, which also involved a motion to stay pending the appeal

of an order to remand a case removed under § 1442, Chief Judge John Tunheim assessed how

Baltimore had tilted the scales for the first two Hilton factors. Id. at *8–10.

       First, Judge Tunheim found that by expanding the scope of appellate review, the Baltimore

decision “increases the likelihood” that an appellate court will find in the removing defendant’s

favor on one of the non-§ 1442 removal grounds. Id. at *8. This makes it easier for a defendant to

meet the requisite showing under Hilton’s first factor of more than a “mere possibility of relief.”

Id. Second, Judge Tunheim found that because Baltimore significantly expanded the scope of

appellate review, it made it more likely that “appellate proceedings will be prolonged,” which

increases the likelihood that a “state court would decide the merits of the claims or address

dispositive motions before [the] appeal is fully exhausted.” Id. at 10. Therefore, under Hilton’s

second factor, it is easier for a defendant to show “concrete and irreparable injury” absent the grant

of a stay. Id. With these changes in mind, the Court will now assess the traditional stay factors.

   1. Likelihood of Success on the Merits

       Showing a likelihood of success on the merits does not mean an applicant needs to show

“a probability” of success. Ruiz v. Estelle, 620 F.2d 555, 565 (5th Cir. 1981). A showing of “more

than a mere possibility” of relief is enough. Nken, 556 U.S. at 434. Moreover, where the other

factors weigh substantially in favor of granting a stay, an applicant need only present “a substantial

case on the merits” on a “serious legal question.” Ruiz, 650 F.2d at 565–66.




                                                  4
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 5 of 9 PageID #: 1115




       Under either approach, this factor weighs in Tyson’s favor. It is true, as Tyson notes, that

district courts considering § 1442 removals “on materially analogous facts are in open conflict

over the issue, including two diametrically opposed decisions in this very District.” [Dkt. 42]. Two

decisions within the Fifth Circuit support Tyson’s contention that it has a proper basis for § 1442

removal. See Fields et al. v. Brown et al., No. 6:20-cv-000475, 2021 WL 510620 (E.D. Tex. Feb.

11, 2021); Wazelle, et al. v. Tyson Foods, Inc., et al., No. 2:20-cv-203-Z, 2021 WL 2637335 (N.D.

Tex. June 25, 2021). Only one holds otherwise, the decision of this Court. On these odds, Tyson

is able to show “more than a mere possibility” of relief.

       Similarly, Tyson is able to present a “substantial case on the merits” on a “serious legal

question.” As mentioned earlier, numerically speaking, the odds are in Tyson’s favor, so Tyson is

able to present a substantial case on the merits. As for the seriousness of the legal question

involved, the Court provides a brief overview of the situation.

       Justice Sotomayor’s dissent in Baltimore noted that for over a century, remand orders were

not subject to appellate review because of a “policy of not permitting interruption of the litigation

of the merits of a removed case by prolonged litigation of questions of jurisdiction of the district

court.” See Baltimore, 141 S. Ct. at 1553. More recently, Congress created limited exceptions to

this rule for cases removed pursuant to 28 U.S.C. §§ 1442, 1443, the civil rights and federal officer

removal statutes. Id. Until Baltimore, appellate review of remand decisions for such cases was

limited to just the § 1442 and § 1443 removal grounds. But now, all grounds of removal are

reviewable on appeal. Justice Sotomayor closed her dissent by noting that the majority’s decision

would allow defendants to sidestep Section 1447(d)’s “broad restrictions” on appellate jurisdiction

over district courts’ remand orders by making “near-frivolous arguments for removal under § 1442

or § 1443.” Id. at 1547.




                                                 5
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 6 of 9 PageID #: 1116




       Justice Sotomayor’s warning is made more potent following our sister courts’ decisions

sustaining Tyson’s unprecedented arguments for federal officer removal jurisdiction. In both cases,

mere designation as critical infrastructure, informal communication and interaction with

government agencies, and participation in a meeting between the President and other food industry

executives were found to be sufficient. Neither court addressed Tyson’s other argument for federal

officer removal jurisdiction, that the President’s executive order preempted the plaintiffs’ claims.

But this Court did, and it found that argument wanting.

       The Fifth Circuit is therefore faced with a legal question—undoubtedly a serious one—

regarding a breathtaking expansion of federal power in both the executive and judicial branches.

Accordingly, under the first Hilton factor, Tyson is able to show a “likelihood of success on the

merits.”

   2. Irreparable Harm

       Tyson has made a strong showing that it faces “irreparable harm” absent a stay. Congress

has provided that defendants who remove cases pursuant to § 1442 have a statutory right to appeal.

28 U.S.C. § 1447. In Baltimore, Justice Gorsuch, writing for the majority, suggested that Congress

intended to allow for the exercise of this statutory right “before a district court may remand a case

to state court.” Baltimore, 141 S. Ct. at 1536 (emphasis added). Similarly, several courts have

found that staying a case removed pursuant to § 1442 “is appropriate to prevent rendering the

statutory right to appeal ‘hollow.’” Northrop Grumman Tech . Servs. v. DynCorp Int’l LLC, No.

1:16-cv-534 (JCC/IDD), 2016 U.S. Dist. LEXIS 78864, at *10–11 (E.D. Va. 2016) (listing cases

granting stays based on similar reasoning). This Court agrees that forcing the parties to

simultaneously litigate this case in state and federal court would subvert a clear expression of

congressional intent and constitute irreparable harm.




                                                 6
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 7 of 9 PageID #: 1117




        Moreover, while “[m]ere litigation expense, even substantial and unrecoupable cost, do[]

not constitute irreparable injury,” Renegotiation Bd. v. Bannercraft Clothing Co., Inc., 415 U.S. 1,

24 (1974), the increased likelihood of prolonged appellate proceedings following Baltimore’s

expansion of the scope of appellate review makes it ever more probable that the state court could

“decide the merits of the claims or address dispositive motions before [the] appeal is fully

exhausted.” API, 2021 U.S. Dist. LEXIS 157845, at *10. This would render victory meaningless

in state proceedings in the event of Tyson’s appellate success—wasting judicial resources at the

state level and injuring all parties involved. Therefore, under the second Hilton factor, Tyson is

able to demonstrate that “irreparable harm” would result absent the grant of this stay.

    3. Substantial Injury to the Other Parties

        Earlier, this Court granted a brief administrative stay to give the plaintiffs time to respond

to Tyson’s motion for a stay pending appeal. [Dkt. 43]. However, the plaintiffs did not take

advantage of that opportunity. While it is certainly true that the “burden is on a [stay applicant] to

show why a stay is justified,” Brackeen v. Zinke, No. 4:17-cv-00868-O, 2018 U.S. Dist. LEXIS

235420, at *11–12 (N.D. Tex. 2018), the Court must assume the plaintiffs’ silence indicates that

they do not oppose Tyson’s factual contentions, or that they do not believe that any potential injury

that could result from granting the stay would be substantial. Tyson avers that this case “is still at

the earliest stages of litigation” in state court. [Dkt. 42 at 10]. This means the “only potential

injury” facing the plaintiffs would be a “delay in vindicat[ing]” their claim, which “weighs in favor

of” granting a stay. Weingarten Realty Invs. v. Miller, 661 F.3d 904, 913 (5th Cir. 2011).

Accordingly, under the third Hilton factor, Tyson has sufficiently demonstrated that “substantial

injury” will not result to the other parties.

    4. Public Interest




                                                  7
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 8 of 9 PageID #: 1118




        When a case presents “substantial legal issues on appeal[,]” it may expose the parties and

the courts to a “high risk of duplicative litigation” absent a stay. Astec Am., Inc. v. Power-One,

Inc., No. 6:07-cv-464, 2008 U.S. Dist. LEXIS 55100, at *15–16 (E.D. Tex. 2008). This Court has

consistently found that controlling litigation expenses and conserving judicial resources do not

only benefit the private interests of the parties but also the judicial system and “the public as a

whole.” Id. at 15 (citing Zoltar Satellite Sys., Inc. v. LG Elec. Mobile Comms. Co., 402 F. Supp.

2d 731, 735 (E.D. Tex. 2005) (Davis, J.)); see also Cruzon v. Jackson Nat’l Life Ins. Co., No. 4:16-

cv-00912, 2018 U.S. Dist. LEXIS 98161, at *12 (E.D. Tex. 2018) (Mazzant, J.) (noting a “general

public policy of preserving judicial resources from the risk of reversal”). This case presents

substantial and serious legal issues. In the post-Baltimore landscape, the likelihood of a protracted

appeal creates a high risk of duplicative litigation in § 1442 cases absent a stay. Accordingly, while

granting this stay presents a low likelihood of harm to the parties, the courts, and the public,

denying this stay could certainly cause significant harm to private and public interests.

        Moreover, courts within the Fifth Circuit have found that resolving “complex and

important issues” of law serves the public interest. See Nevada v. U.S. DOL, No. 4:16-cv-00731,

2018 U.S. Dist. LEXIS 73970, at *14–15 (E.D. Tex. 2018) (Mazzant, J.); Howell v. Town of Ball,

No. 1:12-cv-00951, 2017 U.S. Dist. LEXIS 201775, at *5 (W.D. La. 2017) (stating that “the public

interest favors resolution of . . . disputed legal issues”). As of this Order, the Fifth Circuit has not

addressed the novel argument raised in this line of cases, that: absent a contract or other formal

indicia of an employer–employee or principal–agent relationship, that mere designation as “critical

infrastructure” in an executive order issued pursuant to the Defense Production Act, or

alternatively, mere designation as “critical infrastructure” followed by interaction with federal

agencies, establishes federal officer removal jurisdiction under § 1442. There are presently intra-

and inter-circuit splits on this issue. Compare Fernandez, 509 F. Supp. 3d 1064 (N.D. Iowa 2020)

                                                   8
Case 9:20-cv-00184-MJT Document 44 Filed 09/10/21 Page 9 of 9 PageID #: 1119




and Glenn, 2021 U.S. Dist. LEXIS 153350 (E.D. Tex. Aug. 12, 2020), with Fields, 2021 WL

410620 (E.D. Tex. Feb. 11, 2021), and Wazelle, 2021 WL 2637335 (N.D. Tex. June 25, 2021).

Furthermore, this issue is likely to arise in future cases involving COVID-19 exposure in

workplaces designated as critical infrastructure during this ongoing pandemic.

       In sum, this case presents complex, important, and disputed legal issues, so staying the

remand order during the pendency of the Fifth Circuit’s decision furthers a significant public

interest. Therefore, the fourth Hilton factor weighs in favor of granting a stay.

                                         CONCLUSION

       It is therefore ORDERED that Defendant, Tyson Foods, Inc.’s Motion for Stay Pending

Appeal [Dkt. 42] is GRANTED. Accordingly, the execution of this Court’s Order Granting

Plaintiffs’ Motion to Remand [Dkt. 40] is STAYED pending the outcome of appeal to the Fifth

Circuit.

                                    SIGNED this 10th day of September, 2021.




                                                                   ____________________________
                                                                   Michael J. Truncale
                                                                   United States District Judge




                                                  9
